         Case: 3:21-cv-00137-bbc Document #: 9 Filed: 04/28/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CURTIS PATRICK HENRY,

        Plaintiff,
                                                     Case No. 21-cv-137-bbc
   v.

CAELEE WHITEAKER,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case without prejudice.




        /s/                                             4/28/2021
        Peter Oppeneer, Clerk of Court                        Date
